Bell, J.
Where on the hearing in the superior court of a certiorari to review a judgment of'the appellate division of the municipal court of Atlanta affirming a judgment of the trial judge denying a motion for a new trial, the record showed that in making the appeal the movant failed to file a statement of the grounds of such motion and it did not appear that the “brief of evidence and the grounds of said motion” were certified as true by the trial judge, as required by the act of July 31, 1925 (Ga. L. 1925, p. 370, § 42, C), the superior court could not do otherwise than dismiss the certiorari. Dean v. Johnson, 18 Ga. App. 661 (90 S. E. 286); Reese v. Miller, 33 Ga. App. 442 (126 S. E. 904); East River Nat. Bank v. Ellman, 36 Ga. App. 263 (136 S. E. 799). Judgment affirmed.

Jenkins, P. J., and Stephens, J., concur.

Dorsey, Howell & Heyman, Herman Heyman, for plaintiff in error.
Watkins, Asbill & Watkins, contra.